Alice Robie Resnick, J.,
dissenting. I respectfully dissent from the majority decision and would permanently disbar respondent from the practice of law as the board has recommended.
The record in this case is very limited and it is difficult for me to determine how the panel came to the conclusion that respondent was “apparently engaged in a low-level enterprise to distribute cocaine * * At the time of respondent’s arrest he was found to be in possession of eight hundred fifty grams of cocaine. This is not a low-level amount by anyone’s standards. Not only was respondent using cocaine, but he was also trafficking in it in order to support his habit. Upon conviction he was sentenced to thirty-three months’ incarceration by the federal court. There is no question that respondent has seriously violated the trust that was granted him when he was admitted to the practice of law.
I would follow the recommendation of the board and permanently disbar Chandler from the practice of law.